In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 04-1435
VASSIL SAPOUNDJIEV, ENCHEVA SAPOUNDJIEV,
and HRISTO C. SAPOUNDJIEV,
                                                Petitioners,
                            v.

JOHN ASHCROFT, Attorney General of
the United States,
                                               Respondent.


                       ____________
                 ON PETITION FOR REHEARING
                       ____________
                 DECIDED OCTOBER 7, 2004
                      ____________



 Before EASTERBROOK, MANION, and KANNE, Circuit
Judges.
  PER CURIAM. The petition for rehearing contends that
invocation of the fugitive-disentitlement doctrine is unwar-
ranted, because the petitioners could not have known that
a stay of removal did not relieve them of the need to report
for custody.
  This is a weak argument. The Attorney General invoked
the fugitive-disentitlement doctrine, citing a decision that
makes the very point that the Sapoundjievs say came as a
2                                               No. 04-1435

shock to them. See Bar-Levy v. INS, 990 F.2d 33, 34 (2d Cir.
1993). The combination of Bar-Levy with the Attorney
General’s memorandum should have induced them to report
for custody. See also Ofusu v. McElroy, 98 F.3d 694, 700 (2d
Cir. 1996).
  What is more, although our opinion, which was issued on
July 22, 2004, lifted the stay of removal, the Sapoundjievs
still have not reported. If there were any doubt in July
about their status as fugitives, there can be none today.
  Thus although we agree with the Sapoundjievs that ap-
plication of the fugitive-disentitlement doctrine is not man-
datory but is instead a matter for the exercise of sound
judicial discretion, see Ortega-Rodriguez v. United States,
507 U.S. 234, 239-42 (1993), it is appropriate to invoke that
doctrine given their enduring failure to report for custody.
  All three members of the panel have voted to deny the
petition for rehearing, and no judge in active service has
called for a vote on the request for rehearing en banc. The
petition accordingly is denied.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—10-7-04